The opinion of the court was delivered- by
Dixon, J. The writ in this case brings up an order made by the'law or president judge of Union County Common Pleas, under the authority of “A supplement to an act entitled ‘An act to provide for the review, by the justices of the Supreme Court of this state, of summary convictions by justices of the peace, police justices and recorders of cities in this state/ approved February 27th, 1880” (Gen. Stat, p. 1206), which supplement was passed March 31st, 1890.
The constitution of this state requires (Art. 4, § 7, ¶ 4) that every law shall embrace but one object, and that shall be expressed in the title. Evidently the latter clause of this requirement is not met by .the title of the law just mentioned. The object of the law is to confer on the judge of the Court of Common Pleas the same jurisdiction as was conferred by the original act upon a justice of the Supreme Court, but no intimation of such an object is expressed in the title.
For this reason, without considering the other objections taken to the proceedings, the order under review must be set aside.